 1

 2

 3

 4

 5
                            IN THE UNITED STATES DISTRICT COURT
 6                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
     RHONDA BROWN, a Washington resident,             )
 8                                                    )
                        Plaintiffs,                   )
 9                                                    )   NO. 2:19-cv-02052-RSM
           vs.                                        )
10                                                    )
     EARTHBOUND EXPEDITIONS, INC, a                   )   ORDER GRANTING
11   Washington corporation, CLASSICAL 98.1, a        )   STIPULATED MOTION TO
     Washington nonprofit corporation, and            )   EXTEND CASE DEADLINES
12   BEETHOVEN, A NONPROFIT                           )
     CORPORATION, a Washington nonprofit              )
13   corporation,                                     )
                                                      )
14                     Defendants.

15
                   THIS MATTER came before this Court upon the parties’ Stipulated Motion to
16   Extend Case Deadlines. Having reviewed the motion, being fully advised on the matter, and for
17   good cause shown, IT IS HEREBY ORDERED that the Stipulated Motion is GRANTED. The

18   case deadlines shall be amended as follows:

19     Deadline                                       Requested Date

       Initial Disclosures                        2/28/2020
20
       Combined Joint Status Report and Discovery
       Plan                                       2/28/2020
21

22

23


      Order Granting Stipulated Motion to          WASHINGTON CIVIL & DISABILITY ADVOCATE
      Extend Case Deadlines                              4115 Roosevelt Way NE, Suite B
                                                               Seattle, WA 98105
      Page 1 of 2                                               (206) 428-3558
 1
                     DATED THIS 18 day of February, 2020.
 2

 3

 4
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 5

 6

 7
     Presented by:
 8
     WASHINGTON CIVIL & DISABILITY ADVOCATE, Attorneys for Plaintiff
 9
      /S/ MICHAEL TERASAKI                         /S/ CONRAD REYNOLDSON
      Michael Terasaki                             Conrad Reynoldson
10
      WSBA# 51923                                  WSBA# 48187
      4115 Roosevelt Way Ne, Suite B               4115 Roosevelt Way Ne, Suite B
11
      Seattle, WA 98105                            Seattle, WA 98105
      (206) 402-1124                               (206) 428-3558
12
      terasaki@wacda.com                           conrad@wacda.com
13
     FOX BALLARD PLLC, Attorneys for Defendant Earthbound Expeditions, Inc.
14
     /S/ JONATHAN D. BALLARD
15
     Jonathan D. Ballard
     WSBA# 48870
16
     1325 Fourth Ave, Suite 1500
     Seattle, WA 98101
17
     (206) 800-2727
     jonathan@foxballard.com
18

19

20

21

22

23


      Order Granting Stipulated Motion to      WASHINGTON CIVIL & DISABILITY ADVOCATE
      Extend Case Deadlines                          4115 Roosevelt Way NE, Suite B
                                                           Seattle, WA 98105
      Page 2 of 2                                           (206) 428-3558
